Citation Nr: 1201529	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  07-22 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a right shoulder disorder.  

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for a left knee disorder, claimed as secondary to a right knee disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues presently on appeal.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2009.  A transcript of that hearing is of record and associated with the claims folder.  

In February 2010, the Board remanded the instant case for further development.  

The issue of entitlement to service connection for a low back disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a right shoulder disorder which is due to his active duty service.  

2.  While providing a history of a torn medial collateral ligament of the right knee prior to service, the Veteran's pre-induction and induction examinations showed that his right knee was normal.  

3.  There is clear and unmistakable evidence that the Veteran has a pre-existing right knee disability prior to his active service.

4.  There was an increase in severity of the Veteran's preexisting right knee disorder; and, absent clear and unmistakable evidence to the contrary, the Veteran's right knee disorder is shown to have been aggravated by service.  

5.  The Veteran has a left knee disorder due to, or a consequence of, his service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  A right shoulder disorder (rotator cuff injury) was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.159, (2011).  

2.  A preexisting right knee disorder was aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.159, (2011).  

3.  A left knee disorder is due to service-connected right knee disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran's claims were remanded in February 2010, for further development.  Upon the return of the case to the Board, only one issue, which, which is not before the Board at this time, was noted in the supplemental statement of the case (SSOC).  An attempt was made to locate the issues on appeal to determine the decision made by the RO, to no avail.  However, in reviewing the issues presently before the Board for decision, the evidence of record reflects sufficient evidence to grant the benefits in full.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection 

The Veteran claims that service connection is warranted for a right shoulder and right knee disorder, due to service incurrence.  He claims that he injured his right shoulder in service and that a right knee disorder that preexisted service, was aggravated by his active service.  He also claims that his left knee disorder was due to his right knee disorder, as he favored the left knee because of his right knee complaints, thus, causing the left knee disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  

Service treatment records show that on a preinduction examination dated in December 1963, the Veteran was noted to have sustained a torn right medial collateral ligament in January 1963.  The Veteran indicated that it occurred while he was playing football.  The examiner stated that there were no significant knee symptoms.  He was found fit for induction.  On his induction examination of October 1964, clinical evaluation of the upper and lower extremities were clinically evaluated as normal.  He was found fit for induction.  

In September 1965, the Veteran was seen for complaints of right knee pain.  X-rays taken of the knee were normal.  The Veteran was seen again in April 1966 with complaints of repeated pain in the right knee.  It was noted that he was not in the service when he had a purported ligament tear 4 years prior.  The findings were negative.  Repeat x-rays were normal.  A diagnosis was not rendered.  

In June 1966, the Veteran was seen with recurrent pain of the right shoulder when throwing a ball.  There was no definite injury.  X-ray examination of the right shoulder was negative.  Physical examination of the right shoulder revealed full range of motion.  There was crepitation past the acromioclavicular (AC) joint and laterally.  There were soft tissue findings.  The impression was ligamentous crepitation.  He was reassured and instructed in gradual exercise before strenuous use of the arm.  

In connection with his separation examination in August 1966, the Veteran stated that his legs and shoulder hurt, felt painful, and weak.  The examiner noted on the Report of Medical History that the Veteran had traumatic joint pains and specifically noted the knee and hip.  Clinical evaluation of the upper and lower extremities proved normal.  

Since service, the Veteran has been seen privately and at VA for his knee problems and right shoulder.  Specifically, medical records show the Veteran was in a motor vehicle accident in 1992 and sustained a shoulder injury.  He was treated privately for his knees in 1989, and after sustaining injury in another motor vehicle accident in 2002, he underwent right rotator cuff repair.  In connection with an application for Social Security Disability benefits, the Veteran was seen complaining of low back, bilateral knees, and right shoulder problems.  He was awarded Social Security disability benefits in 2003, with a primary diagnosis of disorders of the back and a secondary diagnosis of status post rotator cuff repair.  VA outpatient treatment records show he has been seen with complaints of bilateral knee and right shoulder complaints.  The etiology of these complaints has not been reported.   

In December 2009, the Veteran testified at a Travel Board hearing.  He testified that he went on sick call for a right shoulder problem in August 1966, after having pain in the shoulder while playing ball.  He was instructed not to play ball for a few days and told he had "soft tissues" in the shoulder.  He stated that he could not remember if he returned for any right shoulder treatment at any other time while in service.  As for his knees, marching in parades and standing for long periods of time bothered his knees.  He testified that in 1965, he was seen in service with right knee complaints.  He stated that he did not return for further treatment because he had no flare-ups because he was not made to do physical training.  He stated that he started treatment for his knees in the 1980's and has had ongoing treatment since that time.  He further testified that no physician had attributed his shoulder or knee complaints to his active service.  He went on to state that he had not mentioned his treatment in service or complaints about joint pain in service to any of his treating doctors since service.  

The Veteran underwent VA examination in September 2010.  The Veteran indicated the onset of his right shoulder condition began while training on the monkey bars in basic training.  Playing baseball during active duty exacerbated the condition.  He stated that he was diagnosed with a soft tissue disorder.  He had to stop playing baseball.  He developed chronic right shoulder pain and limited range of motion.  He indicated that a 2002 motor vehicle accident exacerbated the condition.  Since that time, he had two rotator cuff repairs.  He was in another motor vehicle accident in 2009 and sustained a right shoulder labral tear.  He required no further surgery.  He reported constant right shoulder pain of 5-6/10 with intermittent numbness of the right hand.  He complained of flares of 8-9/10 pain once a week, lasting for 1 day.  On a daily basis, his right shoulder condition moderately to severely affected his activities of daily living.  

As for his knees, the Veteran claimed that his bilateral knee condition was the result of physical training.  He was unable to tolerate standing at parade rest during service.  He was issued a profile.  He admitted that he sustained a right knee torn ligament playing football just prior to active duty.  It was casted and healed without residuals.  He claimed that inservice physical training aggravated the right knee.  He then developed left knee problems from overcompensating for the right.  He had arthroscopic surgery of the right knee in the 1980's.  He developed severe bilateral knee degenerative joint disease.  Total knee replacements, bilaterally, had been discussed.  He complained of constant, bilateral knee pain at a level of at least 5/10, accompanied by weakness, stiffness, giving way, without falls, lack of endurance, and swelling.  He had to have fluid drained from his knees in the past.  He had knee flares of 8/10 twice weekly, lasting for an entire day.  This could be brought on by walking, stairs, or prolonged positions.  He had been diagnosed with gout.  He indicated that he had retired 7 years ago as a brick mason.  

Physical examination of the right shoulder revealed a c-shaped healed surgical incision along the lateral aspect of the joint.  That area was tender to palpation without swelling.  Range of motion revealed flexion of 0 to 145 degrees with pain from 110 to 145 degrees; external rotation of 0 to 65 degrees with pain at 65 degrees; and internal rotation of 0 to 75 degrees, with pain at 75 degrees.  

Examination of the left knee showed mild bony enlargement to observation.  He declared there was no tenderness of either knee to palpation.  There was crepitus throughout range of motion of the left knee.  There was flexion from 0 to 120 degrees, with pain at 120 degrees.  He accomplished extension at 0 degrees, with pain at 0 degrees.  Examination of the right knee showed mild bony enlargement and mild diffuse edema.  There was crepitus and popping throughout range of motion.  There was flexion from 0 to 125 degrees, with pain at 125 degrees.  He accomplished extension at 0 degrees, with pain at 0 degrees.  

X-ray examination of the right shoulder showed no acute fractures or dislocation seen.  He had minimal degenerative changes of the AC joint.  A MRI showed biceps tendinitis with tendonopathy proximally.  There was also intact rotator cuff repair with tendonopathy of the supraspinatus.  X-rays of the bilateral knees showed no acute fracture or dislocation was evident.  There was minimal degenerative osteoarthritis of the bilateral knees, The examiner stated that he could not exclude a small loose body in each of the joint spaces, and there was a small right effusion.  

The diagnoses were right shoulder degenerative joint disease, status post rotator cuff tear times 2, and bilateral knee degenerative joint disease with loose bodies and right effusion.  

The examiner stated an opinion that it was at least as likely as not that the Veteran's current bilateral knee condition and right shoulder condition were etiologically related to service.  Evidence of record clearly and unmistakably showed that the Veteran had a disability of the right knee that existed prior to his entry onto active duty in October 1964.  However, evidence of record did not clearly and unmistakably show that the preexisting condition was not aggravated by service beyond natural progression of the disorder.  In fact, 1965 and 1966 service treatment records indicated the development of chronic/recurrent right knee pain associated with service activities.  The examiner also opined that currently, the left knee had degenerative joint disease with loose body just as the right, suggesting significant wear and tear over the years, according to the Veteran.  Referencing the periodical Arthritis Today, the examiner set forth the following:

"Osteoarthritis is a degenerative disease of cartilage and results in overgrowth of bone underneath the cartilage.  In some people, a traumatic joint injury can lead to osteoarthritis, while in others, genetics may play a role.  The disease usually begins with a single large joint, such as a hip or knee.  But it is not uncommon for a smaller joint, such as an ankle, to be affected initially-particularly if that joint has had a significant injury, such as a sprain or cartilage tear.  

While osteoarthritis can be limited to a single joint, in many cases it progresses to involve other joints, often in a sequential fashion.  In some cases, pain from osteoarthritis in one joint (such as the ankle or knee) can prompt you to walk stand or move differently, which can, in turn, force other joints (such as the hip or joints of the spine) out of alignment and predispose them to osteoarthritis as well."


The examiner further opined that there was 1966 inservice orthopedic clinic documentation of recurrent right shoulder pain with ligamentous crepitation.  Crepitation usually occurs with a progressive, chronic, joint disorder, established prior to separation.  The condition later worsened due to multiple episodes of trauma, eventually requiring surgical intervention.  

Right Shoulder

Based on the evidence of record, and resolving doubt in the Veteran's favor, service connection for a right shoulder, is warranted.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57   (1990).  In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498   (1995). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007)).  

Lay testimony is also competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307   (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

It is important to note that the Veteran's service treatment records show that the Veteran was treated for recurrent right shoulder pain in service.  On the Report of Medical History performed in connection with the Veteran's separation examination of August 1966, the Veteran specifically complained that his shoulder hurt, was weak, and painful.  The examiner cited that the Veteran had traumatic joint pains, although his upper extremities were clinically evaluated as normal.  

The Veteran is competent to state that he had a right shoulder disorder in service and that he continues to experience the residuals to date.  The Board also finds the Veteran's statements to be credible, as there is internal consistency, with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498   (1995).  In this regard, he consistently provided a history of in-service onset of his right shoulder condition, which is documented by the service treatment records.  He also testified to right shoulder problems at his Travel Board hearing, and there is medical evidence after service, although in connection with motor vehicle accidents, that he had two right shoulder rotator cuff repairs.  

The Board has considered the opinion of the VA examiner who examined the Veteran in September 2010.  There, after a review of the claims file and an examination of the Veteran's right shoulder, the examiner's opinion was that the Veteran's current right shoulder disorder was at least as likely as not (50/50 probability) etiologically related to active service.  The examiner stated that his rationale for this opinion was the service treatment records noting recurrent right shoulder pain with ligamentous crepitation.  According to the examiner, crepitation typically occurs with a progressive, chronic joint disorder, established prior to separation.  He found that the Veteran's right shoulder condition later worsened due to multiple episodes of trauma, eventually requiring surgical intervention.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's right shoulder disorder is etiologically related to his military service.  Although the diagnosis of chronicity may legitimately be questioned (as indicated by the lack of sufficient observation of right shoulder findings over time), in light of the inservice treatment of a right shoulder disorder, the September 2010 examiner's statement indicating right shoulder degenerative joint disease, status post rotator repair times 2, and the Veteran's lay statement that his right shoulder symptoms continue to date, a showing of chronicity after discharge has been supported.  See 38 C.F.R. § 3.303(b).  Since the Veteran's service treatment records do show he sustained recurrent right shoulder pain in connection with playing baseball and that he received treatment for the same, and the Veteran states that he has right shoulder residuals since service, upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for a right shoulder disorder.    

Right knee

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1).  

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b)  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare- ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  If the Board finds that there is clear and unmistakable evidence that the Veteran's right knee disorder preexisted service, the Board must then determine whether there is clear and unmistakable evidence that the preexisting right knee disorder was not "made worse" or aggravated in service such that the presumption of soundness has been rebutted.  


In this case, the medical evidence shows that the Veteran sustained a torn right medial collateral ligament prior to service.  However, mere history provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470   (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, the Federal Circuit Court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000). 

Here, the medical evidence shows that the Veteran's right knee was clinically evaluated as normal at his pre-induction and induction examinations.  The Report of Medical History indicated that there had been a torn right medial collateral ligament in June 1963, but that there were no significant knee symptoms, was indicated on the Medical Report.  Therefore, since the medical evidence of record at service entrance indicated that the Veteran's lower extremities were clinically evaluated as normal and there was no evidence of residual effects of the torn right medial collateral ligament on entrance examination, the Veteran is found to have been in sound condition on service entrance.  

Further, clear and unmistakable evidence to rebut the presumption has not been presented.  It is true that the September 2010 VA examination provided the opinion that there was clear and unmistakable evidence that the Veteran's right knee disability preexisted his active service.  However, the examiner pointed to no evidence and provided no evidence to support this finding.  Moreover, and of equal import, even if the examiner's finding were to be accepted, the examiner went on to state that there was no clear and unmistakable evidence to rebut the presumption of soundness in terms of aggravation.

Emphasis is placed on the fact that the Veteran was seen in September 1965 and April 1966 with complaints of repeated pain in the right knee.  The Veteran also testified at his December 2009 Travel Board hearing that he had pain in the right knee in service, that he did not go back to sick call continuously for his right knee complaints because he was placed on light duty and also because of his right knee disorder, he was not required to perform physical training in service.  

The Veteran's statements and sworn testimony asserting that his right knee disorder was the result of service has also been considered.  On this matter, the Board acknowledges that lay evidence concerning symptoms, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is clearly competent to state that he experienced right knee pain in service, and that he continues to experience the residuals thereof.  The Board also finds the Veteran's statements to be credible, as there is internal consistency, with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  He consistently provided a history of right knee injury preexisting service with no residuals on entrance, and aggravation of his knee in-service, with complaints therein, which is also documented by the service treatment records.  The Veteran's statements are clearly competent in this regard.  

Moreover, the medical evidence of record has shown the Veteran was seen in service with complaints of right knee pain.  The Veteran has testified that he was not allowed to participate in physical training and was on light duty because of his right knee.  Moreover, during a September 2010 VA examination performed in connection with this claim, the examiner stated that it was at least as likely as not (50/50 probability) that the Veteran's right knee disorder was etiologically related to active service.  He specifically stated that the evidence of record did not clearly and unmistakably show that the right knee disorder was not aggravated by service.  He discussed the chronic residuals of the Veteran's right knee, and presented this as evidence, coupled with the present findings of osteoarthritis of the right knee.  The Veteran's right knee disorder, which had no symptoms upon induction to service, worsened in service, and has present residuals to date.  Based on the foregoing, and finding the evidence to be in equipoise, service connection for a right knee disorder is warranted.  

Left knee

Based on the evidence of record, and resolving all doubt in his favor, the Board finds that service connection for a left knee disorder, secondary to the Veteran's service-connected right knee disability, is warranted.  

At the outset, the evidence does not show, and the Veteran has not alleged, that his left knee disorder had its onset in service.  Service connection for a left knee disorder on a direct basis is not warranted.  He claims that favoring his left knee because of the injury to his now service-connected right knee, caused the left knee disorder.  

As detailed above in order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with a left knee degenerative joint disease with loose bodies.  With respect to Wallin element (2), as a result of the findings above, the Veteran is currently service-connected for a right knee disorder which has been diagnosed as right knee degenerative joint disease with loose bodies and right effusion.  

Turning to the crucial Wallin element (3), the evidence includes a September 2010 VA examination which clearly shows a nexus between the service-connected right knee disorder and the Veteran's claimed left knee disorder.  This examiner stated that it is at least as likely as not (50/50 probability) that the Veteran's left knee disorder is etiologically related to active service.  He established these findings based on his diagnosis of degenerative joint disease of the left knee with loose body, just as was found on the right knee, suggestive, according to the examiner, of significant wear and tear over the years, compensatory, according to the Veteran.  The examiner further went on to cite findings from Arthritis Today, which indicate, in pertinent part, that osteoarthritis of one joint can prompt one to walk, stand, or move differently, which can in turn, force, other joints out of alignment and predispose them to osteoarthritis as well.  As the Veteran presently has right knee osteoarthritis, and the Veteran has and can testify to his overcompensation of his left knee because of his service-connected right knee arthritis, and the September 2010 examiner has established a nexus between the two knee conditions and has provided findings from Arthritis Today to support his rationale, there is sufficient evidence, the evidence being at least in equipoise, demonstrating that the Veteran's left knee disorder was caused or aggravated by his service-connected right knee disability.  


ORDER

Service connection for a right shoulder disorder is granted.  

Service connection for a right knee disorder is granted.  

Service connection for a left knee disorder, secondary to service-connected right knee disability is granted.  


REMAND

Additional development is necessary in this case for the issue of service connection for a low back disorder.  

The Veteran alleges that service connection is warranted for a low back disorder based on service incurrence.  He maintains that he had low back problems in service and that these problems continue to this date.  

The Veteran underwent a VA examination in September 2010.  During this examination, in addition to diagnoses of degenerative disc disease of the lumbar spine and spondylosis, x-ray findings showed minimal scoliosis of the lumbosacral spine and MRI findings showed bilateral moderate neuroforaminal stenosis.  In the examiner's findings that it was less likely than not that the Veteran's lumbar spine disability was etiologically related to active service, the examiner also found that the Veteran had, in addition to multiple traumatic incidents after service, an apparent congenital spinal stenosis.  However, while the Veteran's report of chronicity of low back symptomatology since had been noted, the examiner failed to its clinical significance in providing his negative opinion.  Further, in providing the opinion that the Veteran's bilateral knee disability was related to service, the examiner did not address the question of whether there was a secondary relationship between the Veteran's low back disability and his knee problems.  Such a theory was presented by the Veteran.  Hearing Transcript at 14.

Thus, based on a lack of clarity as to the etiology of the Veteran's current back condition, it is the conclusion of the Board that an addendum opinion is needed to better address the questions of direct and secondary service connection.  McLendon v. Nicholson, 20 Vet. App. 20 79, 81 (2006).   

Additionally, a review of the record reveals that the Veteran submitted in December 2011 private treatment records from 1996 and 1997 related to his lumbosacral spine in connection with this claim.  These records have not been previously reviewed in connection with the claim on appeal.  Waiver of RO consideration of this record was not provided.  RO consideration must be rendered.  See 38 C.F.R. § 20.1304(c) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who examined the Veteran in September 2010.  He should be asked to provide a diagnosis for all of the Veteran's claimed disorders of the thoracolumbar spine and provide a more clarified opinion indicating whether it is at least as likely as not (i.e. a 50% probability or greater) that any of the Veteran's thoracolumbar spine disorders was incurred or aggravated by active service.  Consideration must be given to the Veteran's lay history of experiencing low back pain in service and since that time.  

If the examiner determines that the Veteran's low back disorder is not related directly by service, he or she would provide an opinion as to whether it is at least likely as not that the Veteran's current low back disability was caused or aggravated by his service-connected bilateral knee disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the depression (i.e., a baseline) before the onset of the aggravation. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.
 
The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  If the examiner is unable to state an opinion without a resort to speculation, he or she should so state.  

If the examiner who provided the September 2010 VA examination/opinion is no longer available, the claims folder should be forwarded to another VA examiner for his or her opinion.  The opinions outlined above must be addressed.

2.  After completing the above action, and any other development deemed necessary, to include review of the 1996 and 1997 private treatment records received in connection with this claim received without RO waiver, the claim should then be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


